DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a predetermined operation member” in claims 1-9, 11-19, 21 and 22.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 12-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosey (2005/0162823 A1), hereinafter Hosey ‘823 in view of Hosey (US 2005/0111308 A1), hereinafter Hosey ‘308.[claim 1]
Regarding claim 1, Hosey ‘823 discloses an imaging device (Figure 1) comprising: a predetermined operation member configured to receive a predetermined instruction (Figure 1, Item 118 or 119; Paragraph 0016; camera controls); and a frame portion configured to form an opening (Figure 1, Item 124/126), at least a portion of the frame portion being an opening and closing member (Figure 1, Item 126), and wherein the frame portion is configured to form a portion of a housing of the imaging device (Figure 1B; note that while the portions are separable, the claims as written does not forbid such an arrangement). 
Hosey ‘823 discloses an opening, but does not explicitly disclose that the opening has a rectangular shape as claimed. 
Hosey ‘308 teaches a similar device (Figure 1; Paragraph 0019) including a frame portion which forms an opening (Figure 1, Item 104; Paragraph 0025) and including an opening and closing member (Figure 1, Item 130; Paragraph 0025).  The opening of Hosey ‘308 is rectangular (Figure 1).  Such a rectangular opening would provide a larger opening area than an ovular opening such as that taught by Hosey ‘823 given the same vertical and horizonal constraints on the size of the opening.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a rectangular opening in the device of Hosey ‘823 as taught by Hosey ‘308 so that a larger opening could be provided within the same vertical and horizontal constraints, thereby allowing the device to be connected to larger objects.[claim 2]
Regarding claim 2, Hosey ‘823  discloses the imaging device according to claim 1, wherein the opening and closing member of the frame portion is configured so as to be pivotable around a shaft (Paragraph 0018).[claim 3]
Regarding claim 3, Hosey ‘823 discloses the imaging device according to claim 1, wherein the frame portion constitutes a carabiner (Paragraph 0018).[claim 4]
Regarding claim 4, Hosey ‘823 discloses imaging device according to claim 1, further comprising: a lens (Figure 1, Item 116; Paragraph 0016), wherein in a longitudinal direction of the housing of the imaging device, the lens is disposed between the frame portion and the predetermined operation member (Figure 1B and 1C; lens 116 is between operation member 118 and frame portion 124/126).[claim 5]
Regarding claim 5, Hosey ‘823 discloses the imaging device according to claim 4, further comprising: a front surface on the object side of the device and a back surface on a side of the device parallel with and opposite to the object side of the device (Figure 1C, note presence of front and back surfaces), and a finger rest portion useable to hold the imaging device, wherein the finger rest portion is disposed on the back surface of the device (Figure 1C; note that any portion of the back surface may be arbitrarily defined as a “finger rest portion” since the claim as written does not define any particular features of the finger rest portion, and any surface may be used to rest a finger upon).[claim 6]
Regarding claim 6, Hosey ‘823 discloses the imaging device according to claim 5, wherein in the longitudinal direction of the housing of the imaging device, the lens is disposed between the frame portion and the finger rest portion (Figure 1C, see the rejection of claim 5 above; further note that the finger rest portion may be defined as the surface opposite 114 resulting in a lens disposed between the frame portion and the finger rest portion as claimed).[claim 7]
Regarding claim 7, Hosey ‘823 discloses the imaging device according to claim 6, wherein the predetermined operation member and the finger rest portion are disposed on different surfaces of the device (Figure 1C; note that he operation member is disposed on a top surface while the finger rest portion is disposed on a back surface; see also rejection of claim 5 above).[claim 9]
Regarding claim 9, Hosey ‘823 discloses the imaging device according to claim 1, wherein the predetermined operation member is an operation member configured to receive a shooting instruction from a user (Paragraph 0016).[claim 12]
Regarding claim 12, see the rejection of claims 1 and 4 above.  Additionally note that the opening as taught by Hosey ‘308 includes two sides which are opposite to each other and are arranged in parallel to each other in a first direction and two sides which are opposite to each other and are arranged in parallel to each other in a second direction wherein in a longitudinal direction of a housing of the imaging device (Hosey ‘308; Figure 1; note opposite sides which are parallel in the vertical direction and opposite sides which are parallel in the horizontal direction)[claims 13-17 and 19]
Regarding claims 13-19, see the rejections of claims 2, 3, 5-7 and 9 respectively.[claim 18]
Regarding claim 18, Hosey ‘823 further discloses wherein the predetermined operation member and the opening and closing member of the frame portion are disposed so that the predetermined operation member and the opening and closing member do not overlap each other in an operation direction of the predetermined operation member (Figure 1, note operation member and opening/closing member are separated such that they do not overlap in an operation direction).[claim 21]
Regarding claim 21, see the rejection of claim 1 above and note that Hosey ‘308 teaches an opening wherein corners of the rectangular shape of the opening are rounded (Figure 1).[claim 22]
Regarding claim 22, see the rejection of claim 12 above and note that the first direction is orthogonal to the second direction (i.e. vertical vs. horizontal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosey ‘823 (US 2005/0162823 A1) in view of Hosey ‘308 (US 2005/0111308 A1) in view of Official Notice.[claim 8]
Regarding claim 8, Hosey ‘823 discloses the imaging device according to any one of claim 5, wherein the operation member is disposed on an upper surface of the device, which is disposed between the front and back surfaces of the device (Figures 1B and 1C).  However, the upper surface of Hosey ‘823 is not fully orthogonal to the front and back surfaces.
Official Notice is taken that it is well known in the art to create housings which include front, back, top, bottom and side surfaces which are orthogonal (e.g. a rectangular housing).  Such a housing is simple to construct as no complicated bends or curves are required.  Therefore, it would have been obvious to use a rectangular housing as the housing shape of Hosey ‘823 so that a simple housing without any complicated bends or curves could be used, thereby simplifying construction of the device. [claims 10 and 20]
Regarding claims 10 and 20, Hosey ‘823 discloses a predetermined operation member, but does not explicitly disclose that the predetermined operation member is a push button.  Official Notice is taken that it is well known in the art to use push buttons as operation members in a camera.  Such push buttons are well understood by users and commonly available.  Therefore, it would have been obvious to use a push button as operation members 118 and 119 since push buttons are commonly available and well understood by users.[claim 11]
Regarding claim 11, Hosey ‘823 does not disclose an imaging device further comprising: a second operation member different from the predetermined operation member, the second operation member being disposed on the same surface of the device as the finger rest portion, and disposed between the frame portion and the finger rest portion in the longitudinal direction of the housing of the imaging device.
Official Notice is taken that it is well known in the art to provide second operation members different from a predetermined operation member (e.g. different from a shutter button) on a back surface housing of an imaging device, the second operation members allowing a user to provide additional command and control of the imaging device such as changing camera settings, reviewing and deleting images, etc.  Therefore, it would have been obvious to provide a second operation member on a back surface of the imaging device as claimed so that additional interface elements may be provide to provide additional command and control of the imaging device of Hosey ‘823.  
Additionally it would have been obvious to one having ordinary skill to dispose the second operation member between the frame portion and the finger rest portion (see rejection of claim 5 above) in the longitudinal direction of the housing of the imaging device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-21 of U.S. Patent No. 11,102,386 in view of Hosey ‘308 (US 2005/0111308 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 1]
1. An imaging device comprising: 



a predetermined operation member configured to receive a predetermined instruction; 



and a frame portion configured to form an opening, at least a portion of the frame portion being an opening and closing member, 

wherein the opening formed by the frame portion has a rectangular shape, 

and wherein the frame portion is configured to form a portion of a housing of the imaging device.  

1. An imaging device comprising: 

a lens; 

a release operation member configured to receive a shooting instruction; 

and a housing having 

a frame portion configured to form an opening, at least a portion of the frame portion being an opening and closing member, 




[see above “a housing having...”]

wherein the release operation member and the opening and closing member of the frame portion are disposed so that the release operation member and the opening and closing member do not overlap each other in an operation direction of the release operation member, and 

wherein the release operation member and the lens are disposed so that the release operation member and the lens do not overlap each other in an operation direction of the release operation member, and 

wherein in a longitudinal direction of the housing of the imaging device, the lens is disposed between the frame portion and the release operation member, and 

wherein in the longitudinal direction of the housing of the imaging device, a distance between the opening and the lens is less than a distance between the lens and the release operation member.


However, ‘386 does not claim that the opening is rectangular.  However, rectangular openings which form portions of housings of imaging devices are known in the art.  
For example, Hosey ‘308 teaches a similar device (Figure 1; Paragraph 0019) including a frame portion which forms an opening (Figure 1, Item 104; Paragraph 0025) and including an opening and closing member (Figure 1, Item 130; Paragraph 0025).  The opening of Hosey ‘308 is rectangular (Figure 1).  Such a rectangular opening would provide a larger opening area than other shaped openings such as circular, triangular, etc. given the same vertical and horizonal constraints on the size of the opening.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a rectangular opening in the device of Hosey ‘823 as taught by ‘386 so that a larger opening could be provided within the same vertical and horizontal constraints, thereby allowing the device to be connected to larger objects.[claims 2-11]
Regarding claims 2-11, see claims 2, 3, 1, 4-7, 1, 9 and 8 of ‘386 respectively.[claim 12]
12. An imaging device comprising: 

a lens; 

a predetermined operation member configured to receive a predetermined instruction; 

and a frame portion configured to form an opening, at least a portion of the frame portion being an opening and closing member, 


wherein the opening formed by the frame portion has two sides which are opposite to each other and are arranged in parallel to each other in a first direction and two sides which are opposite to each other and are arranged in parallel to each other in a second direction wherein in a longitudinal direction of a housing of the imaging device, 

the lens is disposed between the frame portion and the predetermined operation member.
14. An imaging device comprising: 

a lens; 

a release operation member configured to receive a shooting instruction; 

and a housing having a frame portion configured to form an opening, at least a portion of the frame portion being an opening and closing member, 










wherein in a longitudinal direction of the housing of the imaging device, the lens is disposed between the frame portion and the release operation member, 

wherein in the longitudinal direction of the housing of the imaging device, a distance between the opening and the lens is less than a distance between the lens and the release operation member, 

and wherein the release operation member and the lens are disposed so that the release operation member and the lens do not overlap each other in an operation direction of the release operation member.


However, ‘386 does not claim that the opening is rectangular wherein the opening formed by the frame portion has two sides which are opposite to each other and are arranged in parallel to each other in a first direction and two sides which are opposite to each other and are arranged in parallel to each other in a second direction wherein in a longitudinal direction of a housing of the imaging device.  However, rectangular openings which form portions of housings of imaging devices are known in the art.  
For example, Hosey ‘308 teaches a similar device (Figure 1; Paragraph 0019) including a frame portion which forms an opening (Figure 1, Item 104; Paragraph 0025) and including an opening and closing member (Figure 1, Item 130; Paragraph 0025).  The opening of Hosey ‘308 is rectangular wherein the opening formed by the frame portion has two sides which are opposite to each other and are arranged in parallel to each other in a first direction and two sides which are opposite to each other and are arranged in parallel to each other in a second direction wherein in a longitudinal direction of a housing of the imaging device (Figure 1).  Such a rectangular opening would provide a larger opening area than other shaped openings such as circular, triangular, etc. given the same vertical and horizonal constraints on the size of the opening.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a rectangular opening in the device of Hosey ‘823 as taught by ‘386 so that a larger opening could be provided within the same vertical and horizontal constraints, thereby allowing the device to be connected to larger objects.[claims 13-20]
Regarding claims 13-20, see claims 15-18, 14 and 21 of ‘386 respectively.[claim 21]
Regarding claim 21, see the rejection of claim 1 above and note that Hosey ‘308 teaches an opening wherein corners of the rectangular shape of the opening are rounded (Figure 1).[claim 22]
Regarding claim 22, see the rejection of claim 12 above and note that the first direction is orthogonal to the second direction (i.e. vertical vs. horizontal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698